348 F.2d 918
Oral BUSSEY and Hazel Bussey, Appellants,v.CENTRAL MUTUAL INSURANCE COMPANY, Appellee.
No. 19665.
United States Court of Appeals Ninth Circuit.
Aug. 5, 1965.

Appeal from the United States District Court for the Northern District of California, Northern Division; Thomas J. MacBride, Judge.
John E. Barbeau, Sacramento, Cal., for appellants.
James P. Shovlin, Jr., Cyril Viadro, San Francisco, Cal., for appellee.
Before BARNES, MERRILL and BROWNING, Circuit Judges.
PER CURIAM:


1
This cause came on to be heard on the record on appeal from the United States District Court for the Northern District of California, Northern Division, and was argued by counsel.


2
On consideration whereof, it is ordered and adjudged by this Court that the judgment of the District Court appealed from in this cause be, and it is hereby, affirmed.